Citation Nr: 1024251	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  04-40 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy claimed as secondary to service-connected 
diabetes.

2.  Entitlement to service connection for coronary artery 
disease claimed as secondary to service-connected diabetes. 

3.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected diabetes. 

4.  Entitlement to service connection for chronic renal 
insufficiency claimed as secondary to service-connected 
diabetes. 

5.  Entitlement to service connection for bladder cancer, to 
include as due to in-service exposure to herbicides.




REPRESENTATION

Veteran represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran served on active duty from May 1969 to March 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 2004 
and March 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine.

The issues of entitlement to service connection for 
peripheral neuropathy, coronary artery disease, hypertension, 
and chronic renal insufficiency, all claimed as secondary to 
service-connected diabetes, were denied by the RO in the 
above-mentioned March 2004 rating decision. 

In November 2007, the Board denied the Veteran's secondary 
service connection claims.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  While the matter was pending before the 
Court, in April 2009, the Veteran's attorney and a 
representative of VA's Office of General Counsel filed a 
Joint Motion for Remand.  In the Joint Motion, the parties 
indicated that a remand was necessary "because the Board did 
not address the applicability of 38 C.F.R. § 3.310(b)," 
which pertains to an award of service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See the April 2009 Joint 
Motion at page 2.  

In an April 2009 order, the Court vacated the Board's 
November 2007 decision and remanded the matter for 
readjudication in light of the Joint Motion. 

In the March 2008 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
bladder cancer, to include as due to in-service exposure to 
herbicides.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Togas RO 
in July 2006.  In December 2009, the Veteran testified at a 
personal hearing, conducted via videoconferencing equipment, 
which was chaired by the undersigned Veterans Law Judge 
(VLJ).  Transcripts of both hearings have been associated 
with the Veteran's VA claims folder.

The issues of entitlement to service connection for coronary 
artery disease, hypertension, and chronic renal 
insufficiency, all claimed as secondary to service-connected 
diabetes mellitus, as well as entitlement to service 
connection for bladder cancer, to include as due to in-
service exposure to herbicides are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

There has been no demonstration by competent medical, or 
competent and credible lay evidence, that the Veteran has 
peripheral neuropathy. 




CONCLUSION OF LAW

Peripheral neuropathy is not due to, or the result of, and 
has not been aggravated by, the Veteran's service-connected 
diabetes mellitus.  38 C.F.R. § 3.310(a) and (b) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In November 2006, the Board remanded this case to the AMC, in 
pertinent part, in order to provide the Veteran with 
additional notice pursuant to the Veterans Claims Assistance 
Act of 2000 (the VCAA) as to secondary service connection 
claims, and to request that the Veteran submit or authorize 
VA to obtain his private medical records.  The Veteran's 
claim for secondary service connection for peripheral 
neuropathy was then to be readjudicated under the new and old 
provisions of 38 C.F.R. § 3.310. 

The record reveals that the AMC sent the Veteran a corrective 
VCAA notice letter as to secondary service connection claims 
on December 28, 2006, which also requested that he submit or 
authorize VA to obtain his private medical records.  The 
Veteran's claim for secondary service connection for 
peripheral neuropathy was readjudicated in an April 2007 
supplemental statement of the case.  Thus, pertinent to the 
appeal decided herein on the merits, the Board's remand 
instructions have been fully complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance]. 



The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in December 2006 which informed him of what evidence 
was required to substantiate a claim for secondary service 
connection and of his and VA's respective duties for 
obtaining evidence.  The December 2006 letter also informed 
the Veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess.  

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant 
with Pelegrini.  However, since the case was readjudicated 
thereafter, there has been no prejudice to the Veteran in 
this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, and private medical records, and provided him with 
multiple VA examinations.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in January 
2004, August 2004, and February 2006.  The reports of these 
examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  Supporting 
rationale was also provided for the opinion proffered.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  While the record is 
unclear as to whether the February 2006 VA examiner reviewed 
the Veteran's claims folder, the Veteran is not prejudiced 
thereby as the examiner considered medical records and the 
medical history as reported by the Veteran which is 
consistent with that contained in the Veteran's claims 
folder.  The Board therefore concludes that the examinations 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. There is 
no indication in the file that there are additional relevant 
records that have not yet been obtained. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in April 2006 and June 2009 as detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. See 38 C.F.R. § 3.303(d) (2009).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by, a service-connected disease or injury.  
See 38 C.F.R. § 3.310 (2009); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993). Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Court remand

In the April 2009 Joint Motion, the parties stated that the 
Board failed to address the applicability of 38 C.F.R. § 
3.310(b) and instead relied on a medical opinion which 
indicated that the Veteran's diabetes developed after the 
onset of his claimed secondary conditions.  The parties noted 
that this finding was not dispositive under § 3.310(b) and 
vacated the Board's decision with instructions to make a 
finding "regarding 'the baseline level of severity of the 
nonservice-connected' disorders, based on the medical 
evidence of record, in order to determine 'the current level 
of severity of the nonservice-connected disease or injury.'"  
See the April 2009 Joint Motion, page 2. 

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

Analysis 

As an initial matter, the Board observes that the Veteran has 
not contended that his peripheral neuropathy is directly due 
to his military service.  During the January 2004 VA 
examination, the Veteran stated that he developed a tingling 
in his feet 2-3 months prior to the examination, or 
approximately in October 2003, more than thirty years after 
separating from service.  Moreover, there is nothing in the 
Veteran's service treatment records or elsewhere in the 
claims folder which even remotely suggests that Veteran 
developed peripheral neuropathy while in service.  
The Board's discussion will therefore be devoted exclusively 
to the matter of secondary service connection.

With respect to the first Wallin element, a current 
disability, the record contains conflicting evidence as to 
whether the Veteran has peripheral neuropathy.  

During the January 2004 VA examination, the Veteran 
complained of tingling in his feet and indicated that he was 
suspicious of neuropathy.  After reviewing the Veteran's 
medical records and providing a comprehensive physical 
examination, the VA examiner stated that the tingling the 
Veteran experienced in his feet is not related to his 
diabetes mellitus.  The examiner explained that peripheral 
neuropathies develop after an extended period of poorly 
controlled diabetes.  The examiner also noted that the 
Veteran had been diagnosed with diabetes 2-3 months prior and 
his disease was diet controlled. 

In support of his claim, the Veteran submitted a March 2004 
statement from G.S.G., M.D. who indicated that "there is a 
chance that [the Veteran's] neuropathy might be also related 
to his underlying diabetes since it has been known that 
neuropathy can precede the diagnosis of diabetes."  

In light of Dr. G.S.G.'s opinion, the Veteran was provided 
with an additional VA examination in August 2004 in order to 
determine whether he had peripheral neuropathy which is 
related to his service-connected diabetes.  After examining 
the Veteran and reviewing his claims folder, the August 2004 
VA examiner stated that "it is highly unlikely that this 
recently diagnosed diabetic would develop peripheral 
neuropathy so quickly - in addition, his blood sugars have 
not been out of control."  The VA examiner also noted that 
the Veteran did not present with symptoms of peripheral 
neuropathy during the examination. 

The evidence of record also includes a November 2004 
examination which was conducted to determine if a 
relationship existed between a liver condition and the 
Veteran's diabetes.  Although the examination did not focus 
on the Veteran's claimed peripheral neuropathy, a 
neurological examination was conducted which did not reveal 
peripheral neuropathy.  In fact, the November 2004 VA 
examiner specifically cited to the August 2004 VA examination 
and noted that the Veteran did not have peripheral 
neuropathy. 

The Veteran was provided with another VA examination in 
February 2006.  In the examination report, the examiner noted 
that the Veteran "has no clearly diagnosed peripheral 
neuropathy."  After reviewing the Veteran's medical records 
and providing a clinical examination, the VA examiner stated 
that the Veteran did not present any pathology consistent 
with peripheral neuropathy.  

In March 2006, VA received an undated private medical 
treatment record which appears to focus on the Veteran's 
feet.  While a significant portion of the document is 
illegible, the words "peripheral neuropathy" appear under a 
list of health problems for which the Veteran was seeking 
treatment.  Despite this documented health concern, there is 
no indication that the Veteran was diagnosed with peripheral 
neuropathy.  Moreover, the Board notes that the Veteran 
reported to the February 2006 VA examiner that his private 
doctor informed him that his symptoms "may be the start of 
some peripheral neuropathy."  Even if the Board were to 
assume that the private treatment record which was received 
in March 2006 did state that the Veteran's symptoms "may be 
the start of some peripheral neuropathy," the phrasing of 
the opinion would indicate that it is based on speculation.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) [medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim].  While the Board requested that the Veteran submit, 
or authorize VA to obtain, his private medical records in 
November 2006, a legible copy of this report was not received 
and VA has not been authorized to obtain one.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The Board has carefully evaluated the medical evidence, and 
finds the opinions of VA examiners, to be more persuasive 
than the March 2004 opinion of Dr. G.S.G.  As noted above, 
Dr. G.S.G. did not provide any rationale for her diagnosis of 
peripheral neuropathy but instead stated that "there is a 
chance [the Veteran's] neuropathy might also be related to . 
. . diabetes."  See Hernandez- Toyens v. West, 11 Vet. App. 
379, 382 (1998) [the failure of the health care provider to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence]; see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."].  In contrast, the January 2004, August 2004, and 
February 2006 VA examiners conducted clinical examinations of 
the Veteran and found that peripheral neuropathy was not 
present. 

To the extent that the Veteran believes that he has 
peripheral neuropathy, it is now well established that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-95 (1992) 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the Veteran's claim are not competent medical 
evidence and do not serve to establish the existence of a 
current disability.  

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Wallin element (1) has not been met.

For the sake of completeness, the Board will briefly address 
the remaining two Wallin elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With respect to the second Wallin element, the Veteran was 
granted service connection for diabetes mellitus in a March 
2004 rating decision.  Wallin element (2) has therefore been 
met. 

With respect to element (3), in the absence of a current 
disability, it follows that a medical nexus is also lacking.  
Such is the case here.  The evidence of record does not 
contain a medical statement attempting to link peripheral 
neuropathy to the Veteran's service-connected diabetes.  In 
fact, the January 2004 VA examiner specifically stated that 
"the Veteran's description of peripheral neuropathies . . . 
is not related to his newly diagnosed diet controlled 
diabetes mellitus."  While the Board notes that Dr. G.S.G. 
stated that "there is a chance that his neuropathy might 
also be related to his diabetes" the speculative language 
used in this opinion renders it of little probative value.  
See Obert, supra.  Accordingly, Wallin element (3) has not 
been met and the Veteran's claim fails on this basis as well.  

As noted above, the Court has instructed the Board to make a 
finding regarding the baseline level of severity of the 
Veteran's nonservice-connected peripheral neuropathy and 
consider 38 C.F.R. § 3.310(b).  See the April 2009 Joint 
Motion, page 2.  As illustrated above, the medical evidence 
of record indicates that the Veteran does not establish that 
the Veteran has peripheral neuropathy.  Accordingly, a 
baseline for the disability cannot be established. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
peripheral neuropathy as secondary to his service-connected 
diabetes mellitus, as Wallin elements (1) and (3) have not 
been met.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for peripheral neuropathy 
claimed as secondary to service-connected diabetes, is 
denied. 


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

Issues 2-4, Entitlement to service connection for coronary 
artery disease, hypertension, and chronic renal 
insufficiency, all claimed as secondary to service-connected 
diabetes.

In the April 2009 Joint Motion for Remand, the parties stated 
that the Board failed to address the applicability of 38 
C.F.R. § 3.310(b) and instead relied on a medical opinion 
which indicated that the Veteran's diabetes developed after 
the onset of his claimed secondary conditions.  The parties 
noted that this finding was not dispositive under § 3.310(b) 
and vacated the Board's November 2007 decision with 
instructions to make a finding "regarding 'the baseline 
level of severity of the nonservice-connected' disorders, 
based on the medical evidence of record, in order to 
determine 'the current level of severity of the nonservice-
connected disease or injury."  The Joint Motion also stated 
that a medical opinion should be obtained if necessary.

This case presents a certain medical question which cannot be 
answered by the Board, namely whether the Veteran's service-
connected diabetes chronically aggravates his claimed 
nonservice-connected disabilities at issue beyond the natural 
progress of the claimed diseases.  See Colvin v. Derwinski, 1 
Vet. App. 191, 175 (1999) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions]. This question must be addressed by an 
appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  

As noted in the April 2009 Joint Motion, under 38 C.F.R. 
§ 3.310(b), VA will not concede that that a nonservice-
connected injury or disease was aggravated unless a baseline 
level of severity of the non-service-connected disease or 
injury is established by medical evidence.  Accordingly, if 
the VA examiner determines that the Veteran's diabetes 
aggravated any nonservice-connected disability at issue 
beyond the natural progress of the diseases, the examiner 
should establish a baseline of the nonservice-connected 
disabilities prior to aggravation as well as the current 
level of severity.  The extent of aggravation should then be 
determined by deducting the baseline level of severity, as 
well as any increase due to the natural progress of the 
disease, from the current level. 

Issue 5, Entitlement to service connection for bladder 
cancer, to include due to in-service exposure to herbicides. 

The evidence of record indicates that the Veteran has been 
diagnosed with bladder cancer.  See a December 2007 pathology 
report.  Furthermore, the Veteran is presumed to have been 
exposed to herbicides based on his Vietnam service.  See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2009).  
Currently, the evidence of record does not include a medical 
opinion discussing the potential relationship between the 
Veteran's current disability and his military service, to 
include presumed herbicide exposure therein.  Under these 
circumstances, a medical nexus opinion must be obtained.  
See Charles supra; see also 38 C.F.R. § 3.159(c)(4) (2009) 

Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for a health care 
provider with appropriate expertise to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not that the Veteran's service-
connected diabetes chronically aggravates 
his coronary artery disease, hypertension, 
and/or chronic renal insufficiency, beyond 
the natural progress of the diseases.  If 
the Veteran's diabetes is found to have 
aggravated any one of these disabilities, 
the examiner must establish a pre-
aggravation baseline level of severity for 
the aggravated disability based on the 
medical evidence prior to aggravation.  
The current severity of these disabilities 
should also be described.  Any aggravation 
of the nonservice-connected disability due 
to the natural progress of the disease, 
and not due to service-connected diabetes 
must be specifically identified.  If the 
reviewer believes that examination of the 
Veteran is necessary, such should be 
scheduled. A report should be prepared and 
associated with the Veteran's VA claims 
folder.

2.  VBA should arrange for a health care 
provider with appropriate expertise to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the Veteran's 
diagnosed bladder cancer is related to his 
military service, to include his presumed 
exposure to herbicides in Vietnam.  If the 
reviewing physician finds that physical 
examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
veteran's VA claims folder.

3.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


